DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
Status of Claims
Claims 1-25 are pending.  Claims 2, 3, 15, 16 are withdrawn from consideration as being drawn to a non-elected invention.  Claims 1, 4-14 and 17-25are currently under consideration for patentability under 37 CFR 1.104.

Claim Objections
Claim 13 is objected to because of the following informalities: the claim recites “where endoscope further …”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 14, 17, 18, 20, 22, and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 14, it is unclear if the endoscope is positively recited since the claim is directed to a “dilation system” for use with an endoscope.  It will be interpreted that the endoscope is not considered positively recited as a part of the claimed dilation system, but an endoscope is merely to be used “with” the claimed dilation system.
Claims 17, 18, 20, and 22 recite “the guide member”.  There is insufficient antecedent basis for this limitation in the claim.  It will be interpreted as “the guide tube”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8-11, 13, 14, 17, 18, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa 4,981,482 and further in view of Okutsu US4,819,620 and Uemura et al. US2009/0275972.
For claim 1, 
Ichikawa discloses 
an endoscopic system (5:21-25 describes the device to be used in conjunction with various endoscopes) comprising: 
an endoscope (5:21-25) configured to provide remote visualization; 
a dilator member (tube 2; fig 5; 3:64) having a proximal portion, a distal portion, a distal end, and a dilator passage (lumen of tube 2 as shown in fig 5) extending from the proximal portion through the distal end (figs 10-19 shows the tube in operation), the dilator member further comprising a dilation surface (fig 5; surface 2a) being atraumatic (to the extent that the 
Ichikawa does not disclose 
“a guide tube extending from the distal end of the dilator member and having a guide passage, where the guide tube is independently manipulable from the endoscope when the guide tube is advanced through the dilator passage, where the guide tube maintains a tubular shape when advanced through the dilator passage; and 
where the endoscope is advanceable through the guide passage such that a visualization end of the endoscope can be independently repositioned within the guide tube when the guide tube is positioned within a patient”.
Okutsu teaches a guide tube made of a transparent glass or plastic material, as a separate and distinct component, capable of insertion into a tube (guide pipe 10; fig 4a; 3:34) into which an endoscope (1) is inserted (3:37-42) to facilitate imaging within the body by creating a space for visualization (2:19-23).  Additionally, Uemura teaches the concurrent use of an endoscope in a guide within another sheath structure, i.e. a trocar ([0216], figs 13A-D).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Okutsu in light of Uemura, into the invention of Ichikawa in order to configure “a guide tube” e.g. as claimed, because it provides a manner for creating an interior space to allow visual observation by the endoscope (Okutsu: 2:19-23, 3:40-42) and to assist in guiding the inserted structures relative to the anatomy, e.g. “to allow it to flex and be guided along the curvature of the diaphragm” (Uemura: [0216]).
For claim 4, modified Ichikawa discloses the endoscopic system of claim 1, where the dilator member is slidable relative to the guide tube (Okutsu discloses the guide pipe is to be placed within the anatomy prior to the endoscope placement within the guide tube 3:37-42).
For claim 5, modified Ichikawa discloses the endoscopic system of claim 1, where the guide tube is transparent (Okutsu 3:34).
For claim 8, Ichikawa discloses the endoscopic system of claim 1, where the dilator member is flexible (tube 2 as the dilator member into which the endoscope is inserted as flexible, e.g. figs 1, 8, 12-19, and claim 1, allowing for the complete assembly to flex and bend to accommodate a bendable endoscope).
For claim 9, modified Ichikawa discloses the endoscopic system of claim 1, where the guide tube is removable from the dilator member (Okutsu discloses the guide tube as selectably placeable within a body cavity and as a separate and distinct component, capable of insertion into a tube: guide pipe 10; fig 4a; 3:34 and as described in claim 1).
For claim 10, modified Ichikawa discloses the endoscopic system of claim 1, where the endoscope is advanceable through the dilator passage (Okutsu discloses the endoscope advanced through the guide pipe and therefore the dilator passage 3:37-42).
For claim 11, modified Ichikawa discloses the endoscopic system of claim 1, where the distal end of the guide tube is tapered (Okutsu: fig 4a shows guide pipe 10 is tapered to a rounded distal end).
For claim 13, Ichikawa does not explicitly disclose the endoscopic system of claim 1, where (the) endoscope further comprises a flexible body having the visualization end located at a distal portion of the flexible body.  Ichikawa though does disclose the use of an endoscope to view anatomy within curved lumens (figs 10-19).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure 
For claim 14, 
Ichikawa discloses a dilation system (tube 2; fig 5; 3:64) for use with an endoscope (5:21-25) configured to provide remote visualization, the endoscope (the endoscope is not considered positively recited as a part of the claimed dilation system, but merely to be used “with” the dilation system) comprising a visualization end located at a distal portion, the dilation system comprising: 
a dilator member (tube 2; fig 5; 3:64) having a proximal portion, a distal portion, a distal end, and a dilator passage (lumen of tube 2 as shown in fig 5) extending from the proximal portion through the distal end, the dilator member further comprising a dilation surface (fig 5; surface 2a) being atraumatic (to the extent that the dilation surface is not configured to and intended to pierce tissue and is tapered just as applicant’s guide tube), and located about an outer surface at the distal portion, where a profile of the dilator surface increases in size along a proximal direction such that insertion of the dilator portion in an opening in tissue dilates the tissue (fig 5 showing the tapered cross section).
Ichikawa does not disclose 
“an independently manipulable guide tube extending from the distal end of the dilator member, where the guide tube is independently manipulable from the endoscope when the guide tube is advanced through the dilator passage, where the guide tube maintains a tubular shape when advanced through the dilator passage, where the guide passage is in fluid communication with the dilator passage; and 
where the endoscope is advanceable through the guide passage such that the visualization end of the endoscope can be independently repositioned within the guide tube when the guide tube is positioned within a patient”.
Okutsu teaches a guide tube made of a transparent glass or plastic material, as a separate and distinct component, capable of insertion into a tube (guide pipe 10; fig 4a; 3:34) into which an endoscope (1) is inserted (3:37-42) to facilitate imaging within the body by creating a space for visualization (2:19-23).  Additionally, Uemura teaches the concurrent use of an endoscope in a guide within another sheath structure, i.e. a trocar ([0216], figs 13A-D).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Okutsu in light of Uemura, into the invention of Ichikawa in order to configure “a guide tube” e.g. as claimed, because it provides a manner for creating an interior space to allow visual observation by the endoscope (Okutsu: 2:19-23, 3:40-42) and to assist in guiding the inserted structures relative to the anatomy, e.g. “to allow it to flex and be guided along the curvature of the diaphragm” (Uemura: [0216]).
For claim 17, modified Ichikawa discloses the dilation system of claim 14, where the dilator member is slidable relative to the guide member (Okutsu discloses the guide pipe is to be placed within the anatomy prior to the endoscope placement within the guide tube 3:37-42).
For claim 18, modified Ichikawa discloses the dilation system of claim 14, where the guide member is transparent (Okutsu 3:34).
For claim 21, Ichikawa discloses the dilation system of claim 1, where the dilator member is flexible (tube 2 as the dilator member into which the endoscope is inserted as flexible, e.g. figs 1, 8, 12-19, and claim 1, allowing for the complete assembly to flex and bend to accommodate a bendable endoscope).
For claim 22, modified Ichikawa discloses the dilation system of claim 14, where the guide member is removable from the dilator member (Okutsu discloses the guide tube as selectably placeable within a body cavity and as a separate and distinct component, capable of insertion into a tube: guide pipe 10; fig 4a; 3:34 and as described in claim 1).
For claim 23, modified Ichikawa discloses the dilation system of claim 14, where the endoscope is advanceable through the dilator passage (Okutsu discloses the endoscope advanced through the guide pipe and therefore the dilator passage 3:37-42).
For claim 24, modified Ichikawa discloses the dilation system of claim 14, where the distal end of the guide tube is tapered (Okutsu: fig 4a shows guide pipe 10 is tapered to a rounded distal end).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, Okutsu, and Uemura as applied to claim 1 above, and further in view of Nobles et al. 5,385,572.
For claim 6, Ichikawa does not disclose the endoscopic system of claim 1, where the dilator member is transparent.  Nobles teaches a transparent trocar (figs 6, 8, 9, 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nobles into the invention of Ichikawa in order to configure where the dilator member is transparent because it allows illumination through the trocar (4:61-62).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 1 above, and further in view of Heller US4,567,882.
For claim 7, Ichikawa does not disclose the endoscopic system of claim 1, where the guide tube is flexible.  Ichikawa does though disclose the tube 2 (as the dilator member) into which the endoscope is inserted as flexible (Ichikawa: e.g. figs 1, 8, 12-19), allowing for the complete assembly to flex and bend to accommodate a bendable endoscope.  Additionally, Okutsu does not explicitly disclose the guide tube as flexible, but does describe . 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 1 above, and further in view of Ko 5,354302.
For claim 12, Ichikawa does not disclose the endoscopic system of claim 1, further comprising a second dilator member slidable over the dilator member.  Ko teaches an outer tubular sleeve 12 that slides over top of an inner sheath (fig 1, 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ko into the invention of Ichikawa in order to configure a second dilator member slidable over the dilator member because it provides the capability of manipulating distensible tissue, facilitating use of additional instruments to perform dissections or other operations on tissue (5:56-57).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 14 above, and further in view of Nobles et al. 5,385,572.
For claim 19, Ichikawa does not disclose the dilation system of claim 1, where the dilator member is transparent.  Nobles teaches a transparent trocar (figs 6, 8, 9, 11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Nobles into the invention of Ichikawa in order to configure where the dilator member is transparent because it allows illumination through the trocar and facilitates maintenance of the trocar by providing the ability to view the internal channel (4:61-62).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 14 above, and further in view of Heller.
For claim 20, Ichikawa does not disclose the dilation system of claim 14, where the guide member is flexible.  Ichikawa does though disclose the tube 2 (as the dilator member) into which the endoscope is inserted as flexible (Ichikawa: e.g. figs 1, 8, 12-19), allowing for the complete assembly to flex and bend to accommodate a bendable endoscope.  Additionally, Okutsu does not explicitly disclose the guide tube as flexible, but does describe it as plastic.  Heller teaches a plastic tube which is flexible and transparent (4:25-33).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Heller into the invention of Ichikawa in order to configure where the guide tube is flexible because it allows the dilator member and endoscope to flex as initially intended (Ichikawa figs 1, 8, 12-19).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa and Okutsu, and Uemura as applied to claim 14 above, and further in view of Ko 5,354302.
For claim 25, Ichikawa does not disclose the dilation system of claim 1, further comprising a second dilator member slidable over the dilator member.  Ko teaches an outer tubular sleeve 12 that slides over top of an inner sheath (fig 1, 2).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Ko into the invention of Ichikawa in order to configure a second dilator member slidable over the dilator member because it provides the capability of manipulating distensible tissue, facilitating use of additional instruments to perform dissections or other operations on tissue (5:56-57).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795